Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first non-final office action on the merits. Claims 1-20 are currently pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE10 2017 102 552.9, filed on February 09, 2017.
Acknowledgment is made of applicant’s claim for priority under National Stage Application No. PCT/EP2018/052921, filed on February 06, 2018.

	
Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 06, 2019 and September 30, 2020 have been received and considered by the examiner.

Drawings
The drawings are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7-8, 12-14, 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “the thermosetting plastic” in line 2. However, this limitations lacks antecedent basis. It is unclear what thermosetting plastic the applicant is referring to. For examination purposes, claim 3 has been construed to be dependent on claim 2. 
 Claim 7 recites the limitation “a lower longitudinal beam” in line 2. However, “a lower longitudinal beam” has been previously recited in claim 1, line 4. It is unclear if the applicant is referring to the same lower longitudinal beam. For examination purposes, “a lower longitudinal beam” has been construed as “the lower longitudinal beam”. 
Claim 8 recites the limitation “a lower longitudinal beam” in line 2. However, “a lower longitudinal beam” has been previously recited in claim 1, line 4. It is unclear if the applicant is referring to the same lower longitudinal beam. For examination purposes, “a lower longitudinal beam” has been construed as “the lower longitudinal beam”. 
Claim 12 recites the limitation “an area of the outer wall and/or of the web” in line 3. However, this limitation lacks antecedent basis. For examination purposes, “an area of the outer wall and/or of the web” has been construed as “an area of an outer wall and/or a web of the upper and lower longitudinal beam.”
Claim 13 recites the limitation “the area of the local reinforcement of the upper and lower longitudinal beam” in line 2. However this limitation lacks antecedent basis. For examination purposes, claim 13 has been construed to be dependent on claim 12. 
Claim 13 recites the limitation “the individual plies” in line 3. However, this limitation lacks antecedent basis. For examination purposes “the individual plies” has been construed as “plies of fibre-reinforced plastic composite.”
Claim 14 recites the limitation “the area of the local reinforcement of the upper and lower longitudinal beam”. However, this limitation lacks antecedent basis. For examination purposes, “the area of the local reinforcement of the upper and lower longitudinal beam” has been construed as “an area of a local reinforcement of the upper and the lower longitudinal beam”.
Claim 19 recites “the plate-, shell- or half-shell-shaped segments and/or the plate, shell- or half-shell-shaped end wall” in lines 2-3. However, this limitation lacks antecedent basis. For examination purposes, this limitation has been construed as “a plate-, shell- or half-shell-shaped segments of the roof and/or an end wall with a plate, shell- or half-shell-shape”. 
Claim 20 recites the limitation “the middle layer” in line 2. However this limitation lacks antecedent basis. It is unclear what middle layer the applicant is referring to. For examination purposes, claim 20 has been construed to be dependent on claim 19, which recites “a middle layer”. 
Claim 20 recites the limitation “the inner and the outer wall” in line 3. However this limitation lacks antecedent basis. It is unclear what inner and outer wall the applicant is referring to. For examination purposes, claim 20 has been construed to be dependent on claim 19, which recites “an outer wall and an inner wall”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Calomfirescu et al. (EP 1138567 A2, provided with translation), in view of Bayerlein et al. (EP 0836976 A1, provided with translation).
Regarding claim 1, Calomfirescu teaches (Fig. 2-5 and 13): A coach body (Fig. 2) for a rail vehicle for transporting passengers for use in short distance operation, wherein - the coach body (Fig. 2) has at least: *two side walls (Fig. 2 and 3) , each formed of a lower (5) and an upper (2) longitudinal beam  that are connected by several side wall segments and vertically arranged pillars (3), and * a roof (1), and  *a base (6), and *two end walls or one end wall and one head module (inherent in a car body), - the lower longitudinal beams (5) of the two side walls (Fig. 2 and 3) are connected to the base (6) by means of connecting elements (5d) in the longitudinal direction of the coach body (Calomfirescu, para. 0021, lines 226-228; Fig. 13),  - the upper longitudinal beams (2) of the two side walls (Fig. 2 and 3) are connected to the roof (1) by means of connecting elements (2a) in the longitudinal direction of the coach body (Fig. 3-5), - the lower (5) and upper longitudinal beams (2) are formed as multi-chamber hollow profiles which are continuous over the entire length of the coach body and each have at least two chambers 
Calomfirescu does not explicitly teach two end walls or one end wall and one head module are connected to the upper and lower longitudinal beams perpendicular to the longitudinal direction of the coach body in a friction- and/or positive-locking and/or material-bonded manner by connecting elements. 
However, Bayerlein teaches (Fig. 1-5): a car body (2) made with fiber-reinforced plastic (Bayerlein, para. 0005, lines 42-48) comprising two end walls (11, 2A, 2B) connected to the metal frame (11R) perpendicular to the longitudinal direction of the coach body in a friction- and/or positive-locking and/or material-bonded manner by connecting elements (Bayerlein, para. 0007, lines 75-77). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Calomfirescu to include two end walls connected to the frame of the coach body perpendicular to the longitudinal direction of the coach body in a positive-locking and material-bonded manner by connecting elements, as taught by Bayerlein, in order to structurally enhance the coach body enclosing structure and protect passengers against external conditions and collisions.
Regarding claim 2, Calomfirescu teaches the elements of claim 1, as stated above. Calomfirescu further teaches: the fibre-reinforced plastic composite comprises glass, carbon, aramid, basalt, textile and/or natural fibres in a matrix made of thermoplastics or thermosetting plastics (Calomfirescu, para. 0009 and 0010). 
Regarding claim 4, Calomfirescu teaches the elements of claim 1, as stated above. Calomfirescu further teaches: the fibres of the fibre-reinforced plastic composite are oriented unidirectionally and/or multiaxially (Calomfirescu, para. 0009).
Regarding claim 6, Calomfirescu teaches the elements of claim 1, as stated above. Calomfirescu further teaches (Fig. 5): the multi-chamber hollow profiles of the upper longitudinal beams (2) have at least two chambers. 
Regarding claim 7, Calomfirescu teaches the elements of claim 1, as stated above. Calomfirescu further teaches (Fig. 13): the multi-chamber hollow profile of the lower longitudinal beam (5) has at least two chambers at the ends of the coach body. 
Regarding claim 8, Calomfirescu teaches the elements of claim 1, as stated above. Calomfirescu further teaches (Fig. 13): the multi-chamber hollow profile of the lower longitudinal beam (5) has two chambers at least in an area of the coach body.
Regarding claim 9, Calomfirescu teaches the elements of claim 1, as stated above. Calomfirescu further teaches (Fig. 1 and 4): the multi-chamber hollow profiles of the lower (5) and upper (2) longitudinal beams are formed along the longitudinal axis of the coach body as independent sections (Fig. 1, separated by window pillars 3 and door posts 4), which are connected to each other on their end face. 
Regarding claim 10, Calomfirescu teaches the elements of claim 1, as stated above. Calomfirescu further teaches (Fig. 5 and 13): the chambers of the lower (5) and upper (2) longitudinal beams are separated from each other by webs (Fig. 5 and 13) and are surrounded by at least an outer wall which consists of one or more plies of fibre-reinforced plastic composite (Calomfirescu, para. 0010, lines 123-131).
Regarding claim 11, Calomfirescu teaches the elements of claim 1, as stated above. Calomfirescu further teaches (Fig. 5 and 13): the chambers of the lower (5) and upper (2) longitudinal beams are 
Regarding claim 12, Calomfirescu teaches the elements of claim 1, as stated above. Calomfirescu further teaches (Fig. 5 and 13): the upper (2) and the lower (5) longitudinal beam have a local reinforcement (2d, 5b) (Calomfirescu, para. 0019, lines 204-210) at least in an area of an outer wall and/or of a web of the upper and lower longitudinal beam. 
Regarding claim 14, Calomfirescu teaches the elements of claim 1, as stated above. Calomfirescu further teaches (Fig. 5 and 13): at least one interply is arranged in an area of a local reinforcement (2d, 5b) of the upper (2) and the lower (5) longitudinal beam (Calomfirescu, para. 0019, lines 204-210).
Regarding claim 15, Calomfirescu teaches the elements of claim 1, as stated above. Calomfirescu further teaches (Fig. 13): the chambers of the lower longitudinal beams (5) are formed as triangular cross sections, wherein the cross sections are designed rounded at the corners (Fig. 13).
Regarding claim 16, Calomfirescu teaches the elements of claim 1, as stated above. Calomfirescu further teaches (Fig. 5 and 13): at least one chamber of the upper longitudinal beams (2) is formed in cross section as a right-angled polygon (Fig. 5) and at least one chamber of the lower longitudinal beams (5) is formed in cross section as a right-angled polygon (Fig. 13), wherein the cross sections are designed rounded at the corners.
Regarding claim 17, Calomfirescu teaches the elements of claim 1, as stated above. Calomfirescu further teaches (Fig. 6 and 15): the roof (1, 1b) and the base (6) consist of one or more plate-, shell- or half-shell-shaped segments.
Regarding claim 18, Calomfirescu teaches the elements of claim 1, as stated above. Calomfirescu does not explicitly teach an end wall that is formed plate-, shell- or half-shell-shaped.
However, Bayerlein teaches (Fig. 4-5): a car body (2) made with fiber-reinforced plastic (Bayerlein, para. 0005, lines 42-48) comprising two shell shaped end walls (11, 11A). 
 
Regarding claim 19, Calomfirescu teaches the elements of claim 1, as stated above. Calomfirescu further teaches (Fig. 6-7): a plate-, shell- or half-shell-shaped segments of the roof (1) consist of an outer wall and an inner wall (1b) spaced apart therefrom (Fig. 6-7), which are connected by a middle layer (1a) which has a foam core and/or honeycomb core and/or wood core (Calomfirescu, para. 0014, lines 165-166). 

Claims 3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over over Calomfirescu et al. (EP 1138567 A2, provided with translation), in view of Bayerlein et al. (EP 0836976 A1, provided with translation) and Thoman (US 5,988,074 A).
Regarding claim 3, Calomfirescu teaches the elements of claim 2, as stated above. Calomfirescu does not explicitly teach that the thermosetting plastics comprise epoxy resins, unsaturated polyester resins, PU resins, vinyl ester resins or phenolic resins.
However, Thoman (US 5,988,074 A) teaches (Fig. 4-6): a composite roof (30) for a rail vehicle comprising thermosetting plastics (Thoman, col. 5, lines 13-21) with unsaturated polyester resins or vinylester resins (Thoman, claim 3). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Calomfirescu to make the fiber reinforced plastic with thermosetting plastics comprising epoxy, polyester, or vinyl ester resins, as taught by Thomas, in order to “provide additional reinforcement and strength for the resulting fiber reinforced plastic” (Thoman, col. 5, lines 13-21).

Regarding claim 20, Calomfirescu teaches the elements of claim 19, as stated above. Calomfirescu does not explicitly teach that the middle layer is formed as a fibre-reinforced plastic composite and connects the inner and the outer wall with an alternating pattern of one or more plies of fibre composite material, and cavities forming are filled with foam cores.
However, Thoman teaches (Fig. 4-6): a composite roof (30) for a rail vehicle with a foam core (53) covered or wrapped with multiple plies of fiber material which have been infused with a selected resin to encapsulate foam core (53) with one or more layers (51) and (52) of fiber reinforced plastic (Thoman, col. 5, lines 61 – col. 6, line 2). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Calomfirescu to wrap the foam core with multiple plies of resin infused fiber material, as taught by Thomas, in order to provide additional reinforcement and strength for the resulting composite roof.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over over Calomfirescu et al. (EP 1138567 A2, provided with translation), in view of Bayerlein et al. (EP 0836976 A1, provided with translation) Norton et al. (US 6,871,600 B2).
Regarding claim 5, Calomfirescu teaches the elements of claim 1, as stated above. Calomfirescu does not explicitly teach that the fibres of the fibre-reinforced plastic composite are introduced as roving, non-woven fabrics, non-crimp fabrics, woven fabrics and/or meshwork.  
However, Norton teaches (Fig. 1-2): Pultruded panels for walkways, bridges, piers, and other structures (Abstract) made with fiber-reinforced plastic composite and reinforcement materials such as glass fibers, roving woven mat, continuous strand mat, stitched material mat and carbon fiber” (Norton, col. 4, lines 55-60).

Regarding claim 13, Calomfirescu teaches the elements of claim 12, as stated above. Calomfirescu does not explicitly teach that in the area of the local reinforcement of the upper and lower longitudinal beam, filling areas between plies of fibre-reinforced plastic composite, and/or filling spandrels are filled with continuous filaments.  
However, Norton teaches (Fig. 1-2): Pultruded panels for walkways, bridges, piers, and other structures (Abstract) made with fiber-reinforced plastic composite with reinforcing fibers such as filaments that may be in continuous form (Norton, col. 4, lines 45-53). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Calomfirescu to reinforce the fiber-reinforced plastic composite with reinforcing fibers such as continuous filaments, as taught by Norton, in order to provide additional rigidity and impact resistance for the rail vehicle.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US-6227125-B1: Teaches a coach body of a rail vehicle, side walls, end walls, a floor and a ceiling, horizontal and vertical walls formed by modules of fiber-reinforced plastic divided sectionally crosswise to a longitudinal axis of the coach body; the modules 3 are formed of an inner layer 3a of fiber-reinforced plastic, an outer layer 3b of the same material, and a core layer 3c, disposed between these layers, with good properties in terms of thermal and acoustic insulation.
US-8186747-B2: Teaches: polymer resin materials include thermosetting resins, such as unsaturated polyesters, vinyl esters, polyurethanes, epoxies, phenolics, and mixtures thereof; the fiber reinforcing elements may comprise E-glass fibers. 
US-5287814-A: Teaches a car body with FRP roof framing and a filling material of polyurethane resin, right-angled polygonal chambers (Fig. 6 and 7).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102.  The examiner can normally be reached on Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        

/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617